3




                                 -    The Attorney                 General               of Texas
                                                          Decannber 27,          1984
JIM Ml-fox
. ttorney General


- rprrm. caul Bull8ing               Honorable Glenn Ii. Kothmann                             Opinion    No..IM-268
   0.80x 12546                       Chainam
..USlill. lx. 76711. 2346            Subcooplittec   on Eneq:y                                Re: Whether a veekly nevspaper
SlY4752561                           Texae State Senate                                       qualifies    as an “official   legal
- tlax 9101674.1367
                                     P. 0. Box 12068, Cal)f.tol Station                       publication”      under    the   Bond
   Mcopiar5121475-0286
                                     Austin,   Texas    707’1:I                               Procedures    Act

‘14 Jackson. Suite 700               Dear Senator     Kothmann:
  allas. 7X. 75202.4506
e W7428S44
                                            You request      ou’c opinion        regardlng    the   following:

  I24 AIbmi8Are..Suits 160                            With r#zgard to ‘official        legal publication’       for
tl Pam TX. 79906.2793                             a    munic:lpal     utility      district      and/or     water
91Y53%3464                                        district,    does a weekly newspaper with a general
                                                  circulatiw~     in a county and, particularly,           within
11~1Texas.Suits 700                               the area covered by the municipal           utility   district
“ourton. TX. 77002.3111                           and/or    wter     district     qualify    as the official
 lY2235666                                        legal publication        for such district     under the Bond
                                                  Procedures Act?
1336Bro*dwsy. Suite 312
                                            We conclude  I:bat a weekly      newspaper  as described     above may
 ubbock. TX. 794OlG479
 W747.5236                           qualify   as an official     legal  publication   for a municipal      utility
                                     district  and/or water district    under the Bond Procedures    Act of 1981.
     309 N. Twlh. Suite B                   Legal publications   in newspapers               are governed by articles   2ea and
     ACAllrn. TX. 76501-1665
    512I662.4547                     29a.   V.T.C.S.   “Newspaper” is defined                in article  28a(2), V.T.C.S.,  as:

                                                  any newspaper devoting           not less    than twenty-five
    !OOMaln Flua. Suite 406                       percent    (,i:SX) of its total ‘column lineage              to the
    San Antonio. TX. 762052797
                                                  carrying    of Items of general          Interest.      published
    5lY2254191
                                                  not less      frequently     than once each week, entered
                                                  aa secon&lass         postal    matter in the county where
    An Equal Oppcftunityl                         published;      and having been published          regularly    and
    4lfirmatlve Action Employw                    continuo&lv       for not less than tvelve            (121 months
                                                  prior to tie making of any publication                   mentioned
                                                  in this Ict.       . . .    (Emphasis added).

                                            Article   29a.     \‘.T.C.S..        provides    In part:

                                                  After the effective                date of this   Act,         in every
                                                  case whe,ra any law,               general or special,          requires




                                                                            n.    1195
Ronorabla    Glenn H. Kothwna           - Page 2 (JH-268)




              the     giving      of    w      notice     . . . by any . . .
              district      of vhatev#!r nature          within     the State       by
         -    publication       in a uevspaper,            the giving      of    such
              notice     . . .      shall,    be    by      publication       in     a
              nevspaper , as defined            in Section        1 of this       Act
              [article      28aI.     If rny such Iav or laws specifies
              the manner of publl,c:ation            of such notice       . . . in
              a newspaper,        such 1~ or laws govern the manner of
              publication       of sucll notice.         . . .     If the manner
              of     publication        o,f such       notics     . . .    is      not
              prescribed      by the :lev requiring           such notice      to be
              given     . . .     then     publication        of    such    notice,
              proclametion,         advertisement,       or citation      shall     be
              made in a newspa’?er               subject      to the     following
               restrictions       and rc,quirements:

                  (1) When the      number of       insertions of     a
              publication   is not specified     by the law or laws
              requiring   or authorizing     such publication,    such
              publication   shall  be inserted     in some newspaper
              for nt least one i:,c;ue of such nevspaper.

                   (2)    If the per,Lod of time required        for the
              giving    of any notie:e . . . is specified     by the law
              or laws requiring        or authorizing    the giving    of
              such notice      . . . then the provisions    of such lav
              or laws shall       be complied with as to such period
              of     time   in   all   publications   made under     the
              provisions     of this .Act.

                   (3)    If the plrxiod of time        referred       to in
               paragraph      2 of this  Article    is not specified      in
               the law or laws referred          to therein.     then such
               publication      shall be in some newspaper        issued  at
               least   one day priar to the happening of the events
               referred     to in such publication.

        You particularly         inquire     about     legal       publications        which     sre
 required    or authorized      by the Bond Procedures               Act of 1981.         V.T.C.S.
 art. 717k-6.       The Bond Procc!dures Act of 1981 was enacted to provide                          a
 uniform procedure       for the is:suance of bonds and other obligations,                         by
 defining    the term “Issuer”          I:O include      almost any instrumentality                of
 the State of TCxas. includi,ng             municipal       utility      districts      and water
 districts.      -See V.T.C.S.      art:. 717k-6.       51(a).        The act is procedural
 ouly and does not grant ori{;:lnal power to any issuer                      to issue bonds or
 eliminate    sny legal requirement          for basic issuance.             See V.T.C.S.       art.
 717k-6.    52.     The act has no notice             provision.          Accordingly.       it    is
 necessary      to    determine       which     statutes        grant      municipal       utility
 districts     and vater     districts      the authority           to issue       bonds.     It is




                                              p. 1196
P


    honorable   Glenn 11. KoChmann -’ Page 3             (&I-268)




    also    necessary    to   dctsmina         vhich       statutory     provisions        provide
    proccdurem     which these    dimricte         are     required    to follow      in    giving
    officiaLnotice      by newepaper.

           me    statutes   governing,    municipel    utility      districts  which      are
    organized    under article    XVI, section     59 of the Texae Constitution.          are
    codified     in chapter     54 of the Water Code.              A municipal     utility
    district    is authorized     to is5uc bonds.       See Water Code S54.501.           The
    Water Code provides        that bttfore a bondz            sold by a district,        the
    notice    of such sale must be published           by the board In a newspaper.
    -See Water Code 154.5121.        Section 54.5121 of the Water Code provides:

                      (a)    Fxcept for refunding      bonds, bond6 sold to
                 a state      or federcll. agency,     and bonds registered
                 with      any federal     agency,    after   any bonds are
                 finally      approved   a.nd before     they are sold by a
                 district,      the board shall      publish  an appropriate
                 notice of the sal(!:

                          (1)  at lealu: one time not less than 10 days
                      before   the date     of sale  in a newspaper    of
                      general   circulation   which is published   in the
                      county   or cotrrties   in which the district     is
                      located;   and

                          (2)    at  lea,st    one time     in one or more
                      recogniZad     financial    publications    of general
                      circulation      in the atate     as approved  by the
                      attorney    general.

                      (b)   If a newspaper    publication    required      by
                  Subdivision   (1). Subsection    (a), of this section
                  is not published   in the county,    then notice may be
                  published   in any newspaper of general      circulation
                  in such county.

     The notice       provisions     governing       other    types    of water      districts,
     whether     organized     under r.rtlcle       XVI, section       59. or article          III,
     section   52, of the Texas Constftution,              contain    the exact language          as
     section    54.5121 of the Ua’:er Code.             See Water Code 150.053           (special
     law districts);       551.4321 (control       and improvement      districts);     553.1791
     (fresh water supply districts).              All these statutory       provisions      except
     from application        refunding     bonds.    bonds sold to a state           or federal
     agency.    and bonds registered          with a federal       agency.      See Water Code
     550.053(a);     551.4321(a);      5,53.1791(a);    554.5121(a).            -

             The applicable   rule of statutory     construction  is that   statutes
      dealing   vith   the same general  subject    are construed   in pari materia
      though they may contain no reference       to each other and were enacted at




                                                p. 1197
tIonorabln   Glenn 8. Kothvao         - P,ege A      (JX-268)




different      sessions  of the 1eg:lsleture.         See C.A. Dunham Co. v. McKee,
57 S.W.2d 1132 at 1135 (Tex. Civ. App. -1                      Pare 1933. writ ref’d);
sea l   lss    53 Tax. Jur.Zd Stal:utes         B186.      Statutes      that are in pari
materia      are to be read and construed              together       in arriving         at the
intention      of the legislature       and must be harmonized,              if possible,       so
as not to destroy         the effect of either.             See Cdvcrt         v. Fort Worth
Netional      Bank. 356 S.U.2d 91B at 921 (Texx962).                         Article     28a(2),
V.T.C.S.,      vhen read together       with sections        50.053,      51.4321.      53.1791.
and 54.5121 of the Water Code, would ellow a notice of bond aele to be
published      in a weekly oeuspapw        with a general circulation               in a county
within      the area     of the mun~icioal   .     utilitr       district        and/or     water
district,       provided   that the ‘board of the district                strictly      complies
vith     the provisions      of article      29a. V.T.C.S.         -Cf. Attorney         General
Opinion H-1081 (1977).



                   A weekly newspaper       with a general      circulation
              in a county within       :he area covered by a municipal
              utility    district   and!or water district       may qualify
              as     the   official     :legsl   publication       for    such
              district    under the Bond Procedures        Act of 1981 and
              sections     50.053.   51..4321,  53.1791 and 54.5121 of
              the Water Code, provided          that the provisions          of
              article    29a. V.T.C. S., are strictly        complied with.




                                                                  MATTOX
                                                       Attorney    General of Texas


 TOP:GREEN
 First Assistaut       Attorney    Gewral

 DAVID R. RICHARDS
 Executive Assistant Attorney            General

 RICK CILPIN
 Chairman, Opinion        Committee

 Prepared     by Tony Cuilloxy
 Assistant     Attorney General




                                                p.   1198
Honorable   Glenn H. Kothuan   - ‘r:bge 5    W-268)




APPROVRD:
OI’INION COMMITTEE

Rick Gilpin,   Chairman
Jon Bible
Colin Carl
Susan Garrison
Tony Cuillo~
Jim Modlinger
Jennifer   Rig88
Nancy Sutton




                                        p.   1199